CLAY, Commissioner.
Plaintiff appellant brought suit against an infant and his mother and father to recover for loss of services and medical expenses incurred by reason of injuries inflicted on plaintiff’s son by defendant infant. The trial court dismissed the complaint on the plea of the statute of limita*343tions, the pertinent facts with respect thereto being admitted.
Plaintiff’s son was injured when shot with a shotgun by the infant defendant. The accident occurred October 26, 1956. This suit was instituted January 8, 1958. (It will be noted in passing that the complaint states no cause of action against the defendant parents.)
KRS 413.140(1) (a) fixes a one year limitation for the bringing of an action for injury to the person of the plaintiff or to his child. Plaintiff takes the position that an infant has one cause of action for his injuries and his parent has a separate cause of action for loss of services and medical expenditures. This is true. However, the parent’s cause of action arises out of an injury to his child. The statute says such action must be brought within one year.
The judgment is affirmed.